Citation Nr: 1757667	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  15-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1947 to July 1950, and from July 1950 to August 1951.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2015, the Board entered a decision that: (1) denied a rating in excess of 40 percent prior to July 3, 2012, for bilateral hearing loss; (2) granted a 70 percent rating from July 3, 2012 to April 23, 2013, for bilateral hearing loss; (3) denied a rating in excess of 80 percent from April 24, 2013, for bilateral hearing loss; (4) denied a rating in excess of 30 percent for status post left knee total replacement; and (5) denied a rating in excess of 10 percent for tinnitus.  The Veteran did not appeal the July 2015 Board Decision to the United States Court of Appeals for Veterans Claims (Court).  See 38 U.S.C. §§ 511(a), 7103(a), 7104(a), 7252, 7261, 7266 (2012); 38 C.F.R. §§ 3.160(d)(2), 20.2011 (2017).

As explained in the July 2015 Board Remand, the Board assumed jurisdiction over the derivative TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  This discrete issue was remanded for further development.  The RO furnished the Veteran a Supplement Statement of the Case relative to the issue of TDIU.  The case is once again before the Board

A Board hearing was held via live video teleconference at the RO in June 2015 before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been added to the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The Veteran is not shown by the record evidence to have been unable to obtain or maintain substantially gainful occupation as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R.   §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The duty to notify was satisfied in a March 2013 letter to the Veteran.  

Regarding the duty to assist, the Board notes that all identified and authorized records relevant to this matter have been requested or obtained.  The available record includes service treatment records and VA treatment and examination reports.  The development requested on remand in July 2015 has been substantially completed.  

Accordingly, the Board finds that there has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the Veteran.



II.  TDIU

Applicable Facts 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2017).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more. 38 C.F.R. § 4.16(a).  In any event, it is VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

The information of record reflects that service connection is effect for (1) bilateral hearing loss rated: 40 percent (effective June 24, 2008), 70 percent (effective July 3, 2013), 80 percent (effective April 24, 2013), and 100 percent (effective May 22, 2017; (2) left knee total replacement rated: 100 percent (effective April 13, 2010, and 30 percent (effective June 1, 2011); and (3) tinnitus rated 10 percent (effective June 24, 2011).  The combined service-connected ratings are 60 percent from June 24, 2008; 100 percent from April 13, 2010; 60 percent from June 1, 2011; 80 percent from July 3, 2012; 90 percent from April 24, 2013; and 100 percent from May 22, 2017.  38 C.F.R. § 4.25.

In March 2012 and June 2014, the Veteran submitted a VA Form 21-8940,
Veteran's Application for Increased Compensation Based on Unemployability.

In his March 2012 statement, the Veteran related that he was unemployable due to his non-service-connected bilateral legs, back, and bilateral shoulder conditions.  The record evidence shows that the Veteran retired in 1982 as a civilian employee of the United States Navy in Pensacola, Florida as an aircraft mechanic.  The Veteran related that he had worked there since 1964 and that he left his job because of a disability and that he expected to receive disability retirement benefits from this employer.  The Veteran also related that he tried to obtain employment after leaving the Navy when he obtained his real estate license in 1984 and went to work for Purdue Realty.  The Veteran claimed that he was unable to continue in that profession due to an inability to stay on his feet to walk much and due to the fact that he only sold two homes in two years.  The Veteran also reported that his educational background included two years of high school with a General Education Development (GED) test in the Air Force and one year of college.

In his June 2014 statement, the Veteran indicated that he was unemployable solely due to his service-connected left knee and bilateral hearing loss.  The Veteran stated that he had last worked in 1981 as a civilian employee of the United States Navy in Pensacola, Florida as an aircraft mechanic.  The Veteran indicated that he was currently receiving Civil Service Retirement pay.  The Veteran stated that he expected to receive disability retirement benefits from this employer.  The Veteran stated that he tried to obtain employment after leaving the Navy, but did not indicate any specific employers.  The Veteran reported that his educational background included two years of high school with a General Education Development (GED) test in the Air Force, one year of college, and training as an aircraft mechanic in the Air Force.  The Veteran additionally remarked that due to his age, non-service-connected memory problems, and the inability to stand for more than a few minutes at a time, he is unemployable.  

At the June 2015 hearing, the Veteran testified that he retired in 1982 because his right knee gave him trouble.  Additionally, the Veteran testified that he could not hear without the use of hearing aids.  Despite retiring at the age of 55, in 1982, the Veteran further testified that he felt that he could not have kept working thirty years ago, despite his current age, if he had all of the same problems of hearing loss and knee troubles.

In accordance with the Board's July 2015 remand directives, the AOJ requested the names, addresses, and approximate dates of treatment of all medical care providers who treated the Veteran for his service-connected disabilities in a letter dated in November 2015.  In addition, in a December 2015 follow-up letter, the AOJ requested information pertaining to the Veteran's prior employment.

In December 2015, the completed VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, pertaining to the Veteran's employment with Perdue Realty was received.  It was completed, in its entirety, by the Veteran.  In regard to his employment with Perdue Realty, the Veteran reported that Perdue has been dead for years and that he only got paid based on sale by commission.  The Veteran also reported that he sold 0 to 8 houses and that employment ended in 1982 or 1983.  He only worked the hours that he was able.  Another completed VA Form 21-4192 was completed, pertaining to the Veteran's employment at Naval Air Rework Facility.  This too was completed in its entirety by the Veteran.  He reported that he performed aircraft repair and that the facility closed down years ago.  He also stated that he retired on disability in 1982 after working there for 17 years.

In accordance with the Board's July 2015 remand directives, in January 2016 and February 2016, the AOJ requested the Veteran's records from the United States Office of Personnel Management and Military Personnel Records Center.  A May 2016 response letter revealed that the Veteran last worked in April 1982 and retired on disability due to post traumatic degenerative arthritis.  The letter also revealed that the Veteran began employment in August 1953 and ended employment in April 1982.  Further, the Veteran was receiving pension benefits, and the benefit began in December 2014.

Several treatment records were received by the Board in response to the July 2015 remand directives.  Treatment records dated in May 2009 showed that the Veteran had various orthopedic complaints and prior lumbar laminectomy procedures.  The Veteran was found to have probable rotator cuff pathology associated with left shoulder pain.  Records show that he underwent arthroscopic subacromial decompression, open chronic rotator cuff repair and partial claviculectomy, left shoulder.

Treatment records dated in October 2009 showed that the Veteran was treated for a left shoulder rotator cuff tear.  Treatment records showed that a bone scan was conducted in March 2015 and there was a showing of left knee prosthesis with minimal surrounding activity which the examiner states probably fell within normal limits.  Additional findings showed degenerative changes involving the right knee.

In April 2010, the Veteran underwent a left total knee replacement.

Treatment records from March 2012 revealed that the Veteran was seen for continued pain in the right inferior buttock.  The MRI revealed most significantly facet arthropathy with degenerative disc disease and anterolisthesis of L4/5 creating a fairly significant foraminal stenosis.  The Veteran was treated with an injection.

Treatment records from the Veteran's private physicians showed an assessment of hypertension, hyperlipidemia, dizziness, and shortness of breath on exertion.  Additional treatment records show an assessment of peripheral vascular disease.  Treatment records also showed a history of stroke with bilateral leg weakness, the use of a cane, and reports that the Veteran had a little trouble walking at times.  

The Veteran also underwent several audiological examinations, and the examination reports are a part of the claims file.  In an April 2011 VA examination, the Veteran was diagnosed with moderately severe, mixed hearing loss sloping to severe hearing loss and ending in profound hearing loss for the right ear and moderately severe sensorineural hearing loss sloping to severe sensorineural hearing loss, and ending in profound hearing loss for the left ear.  In a July 2012 private examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.

In an April 2013 VA examination, speech audiometry revealed speech recognition ability of 88 percent in the right ear and 8 percent in the left ear.  The examiner stated that the Veteran's ability to understand speech in a quiet room with his hearing aids on is impaired and that if the Veteran were employed in a situation that required effective communication skills, he would have significant difficulty maintaining employment.  However, the examiner opined that the Veteran's current bilateral hearing loss and/or tinnitus should have no significant impact on his ability to perform either physical or sedentary types of employment.

The Veteran was provided another VA examination in September 2014.  Here, the examiner diagnosed mixed hearing loss in the right ear and sensorineural hearing loss in the left ear.  The examiner determined that the Veteran demonstrated significant bilateral hearing loss and that the hearing loss would create a difficult work situation if he were in a position requiring him to communicate with the public in a noisy work environment or in a situation where he had to communicate over a radio, telephone, or intercom system for large portions of the day.  The examiner also determined that the tinnitus could pose challenges in setting in which intense concentration was needed.  However, the examiner opined that the current bilateral hearing loss and tinnitus should not impact his ability to perform all types of physical or sedentary jobs to the degree as to render him unemployable.  By way of rationale, the examiner stated that completely deaf individuals work successfully in a variety of environments, as do those with severe tinnitus.  Additionally, the examiner opined that hearing loss and/or tinnitus is rarely disabling to the point of causing one to be unable to work in any capacity.

At the April 2013 and August 2014 VA examinations, the Veteran claimed to be unemployable as a result of his service-connected disabilities.  The examiner reported mild functional limitations due to the knee.  In the April 2013 examination, the examiner opined that based on the service-connected left knee, the Veteran was employable in sedentary occupations, if he so chooses.  

Treatment records dated in July 2015 revealed that the Veteran was seen for chronic arthrosis of the left shoulder.  Impressions revealed chronic cuff tear arthritis, left shoulder with acute exacerbation.    

Treatment records dated in September 2015 revealed that the Veteran suffered from a small focal subacute infarct involving the posterior medial left temporal lobe with no associated hemorrhage.

Treatment records dated in December 2015 revealed that the Veteran's left total knee looked fine.  There was no ecchymosis; the knee was stable.  The physician stated that the Veteran's left side was affected by a couple of strokes.

Treatment records over a span of time from the Veteran's private physician, L.P., showed a history of left knee repair, right knee arthroscopy, multiple lumbar laminectomy, left inguinal hernia repair, left shoulder repair, right shoulder repair, left knee replacement, and ear tubes.  Additional disabilities included a history of transient ischemic attacks (TIA) and strokes with residuals, a history of malignancy prostate, mixed hyperlipidemia, mitral/aortic valve diseases, lower back pain, and osteoarthrosis lower leg.

Treatment records dated in May 2016 revealed that the Veteran was admitted with a chief complaint of syncope.  The impression was moderate small vessel ischemic changes.

In January 2017, the Veteran underwent an MRI after falling on his back in November 2016, resulting in severe pain in his left hip which prevented him from walking.  In February and March 2017, the Veteran presented for a follow-up appointment.  The Veteran reported that he continued to fall.  As a result, the physician prescribed medication.  

In a letter dated in April 2017, the Veteran's private physician, L.P., stated that the Veteran was one of her patients and that he has had multiple health problems including severe back pain and arthritis.  Within the letter, the private physician also stated that the Veteran was completely disabled and unable to work.  No additional rationale was provided.

In April 2017, the Veteran presented for a follow-up of studies, accompanied by his grandson.  The examiner stated that the Veteran had difficulty walking and falls often, even while using a cane.  The Veteran was instructed to continue all treatments currently prescribed and the examiner sought another MRI of the brain due to ongoing falls. 

In a June 2017 Hearing Loss and Tinnitus Disability Benefits Questionnaire examination, an in-person examination was conducted and the examiner reviewed the VA e-folder.  During the examination, the Veteran reported that his hearing loss impacts ordinary conditions of daily life, including his ability to work because it makes it very difficult to hear in all of his listening environments.  The Veteran also reported that his tinnitus also impacts ordinary conditions of daily life, including his ability to work.  However, the Veteran did not cite additional rationale.

In sum, the additional evidence of record received revealed that the Veteran last worked in 1982 and that since that time, the Veteran has been diagnosed with a multitude of medical conditions.  

Analysis

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Here, the record evidence, to specifically include the Veteran's lay statements, show that the Veteran has had a varied work background including that of an aircraft mechanic and realtor.  It was noted that he completed two years of high school with a General Education Development (GED) test in the Air Force, completed one year of college, obtained his real estate license, and was trained as an aircraft mechanic.  While the Veteran asserted that his service-connected disabilities have rendered him unemployable, the Board has determined that there is no indication that these disabilities have prevented the Veteran from working. 

Specifically, in the April 2013 and September 2014 Hearing Loss and Tinnitus Disability Benefits Questionnaire examinations, the examiners opined that the Veteran's current bilateral hearing loss and tinnitus did not render him unemployable.  Instead, the examiners noted that while the disabilities could pose challenges to the Veteran in the workplace, it did not impact his ability to work and he could still perform physical or sedentary jobs with some limitations.

In December 2011, April 2013, and August 2014 VA examinations, the examiners opined that the Veteran's service-connected status post total left knee disability replacement did not prevent him from sedentary duty activities.  

Further, the Board highlights the fact that, as elicited by the Office of Personnel Management and Military Personnel Records Center, the Veteran retired due his post-traumatic degenerative arthritis, a non service-connected disability.  There has been no indication that any of his service-connected disabilities played a role in his retirement.  In the same way, the Veteran, himself, initially identified a number of nonservice-connected conditions as the primary factors for his unemployability.  See March 2012 Statement of the Veteran.

The Board has also considered the statements from the Veteran and the private physician.  The Board, however, finds that the April 2013 and September 2014 audiological examiners' opinions was well as the December 2011, April 2013, and August 2013 VA examiners' opinions more probative than the opinions from Veteran and his private physician in April 2017.  Although the private physician noted that the Veteran was completely disabled, the private physician provided no rationale for her conclusion; there was no supporting rationale to connect that physician's conclusion to her statements. On the other hand, the VA examiners provided opinions with clear conclusion and supporting data with reasoned medical explanations connecting the two.  See Nieves-Rodrigguez v. Peake, 22 Vet. App. 295, 301 (2008).

As for the aforementioned VA examinations provided to the Veteran, the Board finds that, as a whole, they were adequate to address the Veteran's claims.  The "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350 (2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011); see also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (the ultimate question of capability of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

As such, the Board finds that, based upon the Veteran's work history and education, his bilateral hearing loss, status post left knee total replacement, and tinnitus in and of themselves do not prevent the Veteran from engaging in a substantially gainful occupation.  In this regard, the record evidence suggests that the Veteran would have several options regarding both physical and sedentary labor due to his varied experiences, from the hybridized mixture of physicality and learned skills in serving as an aircraft mechanic to a more sedentary and skilled profession of selling homes.  Because the Veteran's disabilities do not totally prevent physical or sedentary employment outright, but rather merely limit certain aspects of those types of employment, the record evidence does not suggest unemployability or otherwise indicate that his service connected disabilities may have rendered ihim ncapable of performing the physical and mental acts to secure or follow a substantially gainful occupation.

While the Veteran is currently unemployed, this is not a controlling factor in the decision to award entitlement to a TDIU.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran is currently unemployed or whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Therefore, based on the above, the Board finds that the evidence does not show the Veteran to be incapable of performing the tasks that comport with his education and occupational experience.  Thus, a TDIU is not demonstrated by the record for any period on appeal, as the evidence of record fails to show that the Veteran is unemployable due solely to his service-connected disabilities.  Accordingly, the claim for entitlement to a TDIU must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


